DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis D. Boone on May 20, 2021.
The application has been amended as follows:
In claim 26, at the last line the following limitation is added before the final period, “; and where the content of copper in mixture (A) is 2-20% by weight”
Examiner suggests fixing these issues via Examiner's amendment
Agreement was reached and the Applicant authorized the attached Examiner's amendment.
REASONS FOR ALLOWANCE
Claims 1, 4, 6, 7, 13, 20-26 and 32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
St-‍Laurent/Masai; or Uehara/St-Laurent/Masai to teach the limitation of “the content of copper in mixture (A) is 2-20% by weight” is persuasive; because of the unexpected results regarding the reduction of nitrate (see table 2, ID “C”; and Table 3, ID “CE1”, “CE2”, “CE3” “CE4”, “CE5”, & “CE6”; and §VII.4 of the Appeal brief filed on 11/30/2020). It is noted that the table presented in page 20 of the Appeal Brief filed on 11/30/2020 incorrectly states the % Cu powder for the last 3 compositions.
As to independent claim 1, US Patent Application Publication No. 2007/0241063 by St-Laurent is considered to be the nearest prior art, but St-Laurent does not teach nor fairly suggest wherein the powder mixture (A) contains a minor part of a copper based powder; and where the content of copper in mixture (A) is 2-20% by weight.
As to independent claim 26, US Patent Application Publication No. 2007/0241063 by St-Laurent is considered to be the nearest prior art, but St-Laurent does not teach nor fairly suggest wherein the powder mixture (A) is obtained by mixing atomized iron powder with at least one of essentially pure Cu powder particles or Cu-alloy powder particles; and where the content of copper in mixture (A) is 2-20% by weight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./Examiner, Art Unit 1773

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774